Citation Nr: 1029819	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-36 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to a disability rating in excess of 20 percent 
for service-connected prostatitis.

3.  Entitlement to an earlier effective date for the grant of 
service connection for prostatitis.

4.  Entitlement to an earlier effective date for the grant of 20 
percent disability for service-connected prostatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions dated in March 2008 and October 
2008 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a kidney 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-
connected prostatitis is manifested by voiding approximately nine 
times during a 24 hour period, mild urgency and urinary 
incontinence, approximately one to two times per week.

2.  The Veteran's free-standing claim for an earlier effective 
date for the grant of entitlement to service connection for 
prostatitis is barred as a matter of law.

3.  A claim for an increased disability rating for service-
connected prostatitis was filed April 20, 2008; there was no 
pending claim for increase prior to that date; and it was not 
factually ascertainable prior to that date that an increase in 
disability had occurred warranting a 20 percent disability 
rating.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
service-connected prostatitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2009).

2.  There is no legal entitlement to an effective date earlier 
than March 17, 1953 for the grant of service connection for 
prostatitis and the claim is dismissed.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).

3.  The criteria for an effective date earlier than April 20, 
2008, for the grant of a 20 percent disability rating for 
prostatitis have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.105(a), 3.157(b)(l), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 2008).  
Thus, any error related to this element is harmless.  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes," and that the range of disability applied may be between 
0 and 100 percent "based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (holding that VCAA notice need not be veteran 
specific, or refer to the effect of the disability on "daily 
life").

A May 2008 VCAA letter notified the Veteran that he may submit 
evidence showing that his service-connected prostatitis has 
increased in severity.  The RO informed the Veteran of the types 
of medical or lay evidence that he may submit.  Specifically, the 
Veteran was informed that evidence that may show an increase in 
severity might be a statement from his doctor containing physical 
and clinical findings, results from laboratory tests or x-rays 
and the dates of examinations and tests.  He was also informed 
that he could provide lay statements from individuals who are 
able to describe from their own knowledge and personal 
observations in what manner his disability has become worse.  The 
letter notified the Veteran that he could provide statements from 
his employer as to job performance, lost time or other 
information regarding how his condition affects his ability to 
work.  The Veteran was notified that VA considers the impact of 
the condition and symptoms on employment and daily life in 
determining the disability rating.  The Veteran was informed of 
his and VA's respective duties for obtaining evidence.  The 
letter also notified the Veteran of how VA determines disability 
ratings and effective dates.  This information was provided to 
the Veteran prior to the initial AOJ decision.  Thus, the Board 
finds that the May 2008 VCAA letters satisfied VA's duty to 
notify.  

Regarding the Veteran's earlier effective date claim for the 
grant of service connection for prostatitis, as will be discussed 
in more detail below, this claim is dismissed as a matter of law 
and therefore any inadequacy of notice under the VCAA, or any 
other VCAA concerns, are moot and the Board need not address 
them.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).

With respect to the Veteran's earlier effective date claim for an 
increased rating, the Board notes that such notice is not 
necessary in this case because the Veteran is challenging the 
effective date for the grant of a 20 percent disability rating in 
the October 2008 rating decision.  If, in response to notice of 
its decision on a claim for which VA has already given section 
5103 notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but it does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, 
the Board finds that under the holding in VAOPGCPREC 8-03, 
further notice from VA to the Veteran is not required with regard 
to his claim for an earlier effective date for the grant of a 20 
percent disability rating for service-connected prostatitis.

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claims and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file 
contains the Veteran's service treatment records, VA treatment 
records from 1995 to March 2010 and a VA examination report dated 
in June 2008.

The June 2008 VA examination report reflects that the examiner 
conducted a review of the Veteran's claims file in addition to 
obtaining an oral history and an evaluation of the Veteran.  The 
examiner documented in detail the claimed symptoms and the effect 
those symptoms have on his occupational functioning and daily 
activities.  Thus, the Board concludes that the examination is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate for rating purposes).  

There is no indication in the file that there are additional 
relevant records available that have not yet been obtained.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.

II.  Merits of the Claim for Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected prostatitis is currently 
evaluated as 20 percent disabling under Diagnostic Code 7527.   
Diagnostic Code 7527 indicates that prostate gland injuries, 
infections, hypertrophy, postoperative residuals, are to be rated 
as voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2009).  

With respect to voiding dysfunction, the particular voiding 
condition is to be rated as urine leakage, urinary frequency, or 
obstructed voiding.   38 C.F.R. § 4.115b.  Urine leakage 
(continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence) requiring the 
wearing of absorbent materials which must be changed less than 2 
times per day warrants a 20 percent rating.  Urine leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day warrants a 40 percent rating.   
Urinary frequency manifested by daytime voiding interval between 
one and two hours, or; awakening to void three to four times per 
night warrants a 20 percent rating.  A 40 percent disability 
rating is warranted for urinary frequency characterized by 
daytime voiding interval less than one hour, or awakening to void 
five or more times per night.  Obstructed voiding manifested by 
urinary retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  38 C.F.R. § 
4.115a.  Urinary tract infections manifested by recurrent 
symptomatic infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management warrants a 30 percent rating.  38 C.F.R. § 
4.115a.

The Veteran was provided with a VA examination in June 2008.  The 
Veteran reported a gradual increase in urinary frequency and that 
he voids approximately nine times throughout a 24 hour period.  
He was unable to specify how frequently he voided during the day 
versus the night.  The Veteran indicated that he has had mild 
urinary urgency.  He noted that the urgency has occasionally led 
to urinary incontinence, approximately one to two times per week.  
The Veteran denied nocturnal incontinence.  He does not wear any 
pads.  The examiner noted that the Veteran is retired and that 
his symptoms do not impact work.  During the Veteran's daily 
activities, he needs to remain close to a bathroom.  The examiner 
stated that the Veteran has not been hospitalized for 
genitourinary problems.  

Based on the evidence of record, the most pertinent discussed 
above, the Board finds that the Veteran's prostatitis more 
closely approximates the current 20 percent disability rating.  
In this regard, the Veteran reported that he voids approximately 
nine times during a 24 hour period; however, he was unable to 
specify the frequency of voiding during the day versus at night.  
Accordingly, the evidence of record does not show that the 
Veteran's daytime voiding interval is less than one hour or he 
awakens to void five or more times per night.  Furthermore, the 
evidence shows that the Veteran does not wear absorbent pads and 
he does not have urinary retention requiring intermittent or 
continuous catheterization.  Therefore, the preponderance of the 
evidence shows that the Veteran's service-connected prostatitis 
does not warrant a disability rating in excess of 20 percent.  

The Board notes that a staged rating is not applicable in this 
case.  The evidence of record does not show that the Veteran's 
symptoms fluctuated materially during the course of this appeal.  
As such, a staged rating is not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
service-connected prostatitis is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
prostatitis with the established criteria found in the rating 
schedule for injuries, infections, hypertrophy or postoperative 
residuals of the prostate gland shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  In this case, the evidence does not indicate 
that his service-connected prostatitis has caused marked 
interference with employment, necessitated frequent periods of 
hospitalization during the appeal period or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

III.   Earlier Effective Dates

The provisions for the determination of an effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. § 
5110 (2009).  Except as otherwise provided, the effective date of 
the award of an evaluation based on an original claim, a claim 
reopened after a final disallowance, or a claim for an increase 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 
(2009).  Under VA laws and regulations, a specific claim in the 
form prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws administered by 
the VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2009).  Any communication or action indicating an intent to 
apply for one or more benefits under laws administered by the VA, 
and identifying the benefits sought, may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2009).

Effective Date Earlier than March 17, 1953 for the Grant of 
Service Connection for Prostatitis

The Veteran contends that a date earlier than March 17, 1953 
should be established for the grant of service connection for 
prostatitis.  Having carefully considered the claim in light of 
the record and the applicable law, the Board must dismiss the 
appeal.

The RO received the Veteran's original claim seeking entitlement 
to service connection for kidney disorder on March 27, 1953.  An 
August 1953 rating decision granted the Veteran service 
connection for prostatitis and assigned a disability rating of 10 
percent effective March 17, 1953, the day following separation 
from active military service.  The Veteran did not appeal the 
August 1953 rating decision and it is final.  38 U.S.C. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

The Court has held that where a rating decision which established 
an effective date becomes final, an earlier effective date can 
only be established by a request for a revision of that decision 
based on clear and unmistakable error (CUE).   Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  In essence, the Court held that there 
is no "freestanding" earlier effective date claim which could 
be raised at any time.  See Rudd, 20 Vet. App. at 299.  The 
Veteran has not raised the issue of CUE in the August 1953 rating 
decision.

The Veteran's contentions amount to a "freestanding" claim for 
an earlier effective date, which the Court found under Rudd not 
sufficient under the law for the claimant to prevail.  The Board 
is precluded from adjudicating such claims.  See Rudd, 20 Vet. 
App. at 300.  Furthermore, under current law, the effective date 
for a grant of direct service connection will be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(b).  As such, the RO assigned the earliest 
possible effective date for its grant of service connection for 
prostatitis, which as noted above, was the day after separation 
from active military service.  Accordingly, this claim is 
dismissed.  

Effective Date Earlier than April 20, 2008 for the Grant of a 20 
Percent Disability Rating

The Veteran contends that he is entitled to an effective date 
prior to April 20, 2008 for the grant of the 20 percent 
disability rating for prostatitis.  

The general rule as it pertains to the effective date for an 
award of increased compensation is that the effective date of 
such award will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  
An exception to that rule applies, however, under circumstances 
where the evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of the claim for increased 
compensation.  In this context, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), the General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date the 
evidence established that the increase in the degree of 
disability had occurred.  That section was intended to be applied 
in those instances where the date of an increase in disability 
can be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

Further, once a formal claim for compensation has been allowed, 
receipt of a report of VA examination or hospitalization will be 
accepted as an informal claim for increased benefits.  38 C.F.R. 
§ 3.157(b) (2009).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1).

In an August 1953 rating decision the RO granted service 
connection for prostatitis with a 10 percent disability rating 
effective March 17, 1953.  The Veteran did not appeal the 
decision and therefore it is final.  Thereafter, in the January 
1983 and February 1983 rating decisions, the RO denied a 
disability rating in excess of 10 percent for the Veteran's 
service-connected prostatitis.  There is nothing in the record 
within one year of the rating decisions indicating that the 
Veteran disagreed with the determinations.  Thus, those decisions 
are final.   

On April 20, 2008, the RO received a notice of disagreement from 
the Veteran stating that if any claim was granted for an initial 
or increased rating, that he wished to appeal that claim for a 
higher rating.  The RO interpreted this as a claim for an 
increased rating for the Veteran's service-connected prostatitis.  
38 C.F.R. §§ 3.155(a), 3.160(f) (2009).  In the October 2008 
rating decision, the RO assigned a higher disability rating of 20 
percent for prostatitis, effective April 20, 2008, the date the 
RO received his claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o).  

In considering the evidence of record under the law and 
regulations as set forth above, the Board finds that April 20, 
2008, is the correct date for the assignment of the 20 percent 
disability rating for the Veteran's service-connected 
prostatitis.  
The record does not contain any statement dated earlier than 
April 20, 2008, indicating a claim for an increased rating for 
service-connected prostatitis.  A review of the treatment records 
within one year prior to the claim for an increased rating shows 
that the Veteran did not complain of or seek treatment for his 
prostatitis to include increased urinary frequency.  As such, the 
Board finds that it was not factually ascertainable that the 
Veteran satisfied the necessary criteria for a disability rating 
in excess of 10 percent for his prostatitis, prior to April 20, 
2008.  Accordingly, the criteria for an earlier effective date 
for the assignment of a 20 percent evaluation for the Veteran's 
service-connected prostatitis have not been met, and the benefit 
sought on appeal must be denied.


ORDER

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected prostatitis is denied.

2.  The claim of entitlement to an effective date earlier than 
March 17, 1953 for the award of service connection for 
prostatitis is dismissed.

3.  Entitlement to an effective date earlier than April 20, 2008 
for the award of a 20 percent disability rating for prostatitis 
is denied.


REMAND

After careful review of the record, the Board finds that a remand 
is necessary for further development of the remaining claim on 
appeal.

The Board observes that the Veteran was not provided with a 
medical examination or opinion with respect to his service 
connection claim for a kidney disorder.  VA has a duty to provide 
a VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current disability 
or symptoms of a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The evidence of record shows that the 
Veteran has a current diagnosis of chronic kidney disease and 
renal failure.  A review of the Veteran's service treatment 
records indicates that the Veteran sought treatment for a weak 
kidney and he had symptoms of polyuria.  Thus, there is evidence 
that he may have had problems with his kidneys during military 
service that may be related to his current kidney disorder.  
Based on the foregoing, the Board finds that the Veteran should 
be provided with a VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Schedule the Veteran for an examination to 
determine the identity and etiology of any 
kidney disorder that may be present.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any kidney disorder found on 
examination is at least as likely as not 
(i.e., a fifty percent or greater 
probability) related to the Veteran's 
active military service to include any 
reported symptomatology.  The examiner 
should provide a complete rationale for 
all conclusions reached.  

2.	Upon completion of the foregoing and any 
other development deemed necessary, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for a kidney disorder.  If the 
benefits sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


